DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 03/05/2021.  Therefore, claims 1, 2, 4-12, 14-16, 18-28, 30, and 31 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-2, 4-12, 14-16, 18-28, and 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
3.	Under Step 1 of the two-part analysis from Alice Corp, claims are directed to a process (a series of acts or steps) – see claim 1, a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 15 and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery) – see claim 31.  Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claims 15 and 31 recites: 
“receiving a user report of at least one incident of illegal, unethical, harmful or other inappropriate conduct” and  “receiving a panic or help indication initiated by the user.”
	The limitations as drafted under their broadest reasonable interpretation are directed toward the abstract idea of managing user reporting of at least one incident of illegal, unethical, harmful or other inappropriate conduct which encompasses “managing personal behavior or relationships or interactions between people” including social activities, teaching, and following rules or instructions.
	The Applicant’s specification in ¶ 0004-0005 emphasizes efforts by parents, school administrators, and businesses to curtail  cyber-bullying, harassment, or abuse, are frequently frustrated by the  reluctance of the victims to report such incidents, whether due to feelings of  helplessness or fear of retribution. What is needed is a system that empowers  the victim to respond quickly and forcefully against the offending party, and  simultaneously  notify  parents,  school   officials,  human  resources  departments, and police of the incident and the victim's response so as to  deter retribution. Since studies have shown that victims of cyber-bullying are less likely to report or respond to an incident with the passage of time, an  instant response/reporting capability is essential to the effectiveness of an  anti-bullying system. Similarly, victims or witnesses of unethical or illegal conduct occurring within a business or organization may be reluctant to come forward due to fear of retaliation or losing their job or position. Therefore, systems are also needed that allow victims, witnesses, or other interested  individuals to reliably and quickly report incidents of illegal, unethical, or other harmful or inappropriate conduct, with the possibility of remaining  anonymous. 

6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of:  “a user device”, “an application or interface”, “at least one server comprising at least one processor and memory” – claim 1; “an apparatus”, “at least one processor”, “at least one memory including computer program code”, “the at least one memory and the computer program code are configured with at least one processor to cause the apparatus at least to”, “a user device via an application or interface” – claim 15; “a computer program embodied on a non-transitory computer readable medium”, “a processor”, “a user device via an application or interface” – see claim 31 are used as generic computer components to perform the abstract idea. The use of these computer components [See Applicant’s specification ¶ 0031 - The term "server", in the context of the present specification, may refer to a computer or device on a network that manages network resources and may be any type of server, such as a web server, local service acting as a server which saves content such as web pages or images, e-mails, etc. locally, a remote cache server such as a dedicated network server, etc.] is/are a tool to implement the abstract idea and do not render the claims patent eligible because the claims require no more than generic computer components performing functions that correspond to acts required to carry out the abstract idea, as discussed in MPEP 2106.05 (f)
The other additional elements of: “prompting a user device, via an application or interface provided by at least one server, to provide identifying information comprising at least one of a user's last name, organization name, student/employee ID, or school or work e-mail; using the identifying information to automatically establish the user's account by retrieving previously stored information for the user's organization; generating a unique code used to anonymously identify the user, securely storing the unique code; linking the unique code to the user and providing the unique code to the user device; “creating, by the at least one server, an incident report based on the received user report, wherein the user report includes metadata comprising the unique code used to anonymously identify a the user that the user report is received from, wherein the unique code allows the user report to be received and sent anonymously without providing information identifying an identity of the user,”, “in response to receiving the panic or help indication, automatically sending, by the at least one server, MPEP 2106.05 (g)
7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “a user device”, “an application or interface”, “at least one server comprising at least one processor and memory” – claim 1; “an apparatus”, “at claim 15; “a computer program embodied on a non-transitory computer readable medium”, “a processor”, “a user device via an application or interface” – see claim 31 amount to no more than mere instructions to implement the abstract idea and using computer components to implement the abstract idea. The use of generic computer components to implement the abstract idea does not provide an inventive concept.
The other additional elements of: “prompting a user device, via an application or interface provided by at least one server, to provide identifying information comprising at least one of a user's last name, organization name, student/employee ID, or school or work e-mail; using the identifying information to automatically establish the user's account by retrieving previously stored information for the user's organization; generating a unique code used to anonymously identify the user, securely storing the unique code; linking the unique code to the user and providing the unique code to the user device; “creating, by the at least one server, an incident report based on the received user report, wherein the user report includes metadata comprising the unique code used to anonymously identify a the user that the user report is received from, wherein the unique code allows the user report to be received and sent anonymously without providing information identifying an identity of the user,”, “in response to receiving the panic or help indication, automatically sending, by the at least one server, an alert to a security organization with a location of the user and their request for help.” 
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. 
As discussed in MPEP 2106.05(d)(II), for example, the Symantec and OIP court decisions indicates that “receiving and transmitting data over a network” and “sending messages over a network” are computer functions that are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Therefore, the conclusion that the prompting and sending limitations are well‐understood, routine, and conventional functions is supported under Berkheimer Option 2.  Additionally, as discussed in MPEP 2106.05(d)(II), the Alice Corp, Versata, and OIP Techs court decisions indicated that “electronic record keeping” and “storing and retrieving information in memory” are computer functions that are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Therefore, the conclusion that the retrieving, generating, storing, linking, and creating limitations are well‐understood, routine, and conventional functions is supported under Berkheimer Option 2. 
These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an 
9.	Claims 2, 4-12, 14, 16, 18-28, and 30 are dependent of claims 1, 15, and 31 and include all the limitations of claims 1, 15, and 31.
For example, claims 2 and 16 further recite “configuring the application to properly work with the organization that the user is associated with”, claims 6 and 20 recite “wherein the receiving further comprises receiving the user report from a mobile application or a browser application.”, claims 7 and 21 further recite “receiving information for at least one contact to be added to a contact list that is notified when the at least one incident occurs”, claims 9 and 23 further recite “providing an alert of the at least one incident to the at least one contact stored in the contact list”, claim 25 further recites “initiate a secure, anonymous, and two-way communication session between the user and an administrator of the server”, claims 11 and 27 recite “wherein the receiving of the user report comprises receiving a report initiated directly from a photo album of a mobile device of the user, without launching the application on the mobile device”, claims 14 and 30 further recite “maintaining a library of state, federal, or other administrative regulatory agency compliance reporting requirements so that an administrator can automatically submit compliance reports to appropriate officials which add insignificant extra solution activity to the judicial exception as discussed in MPEP 2106.05 (g).  As such, these limitations are not integrated with the judicial exception nor do they provide an inventive concept. Claims 4 and 18 recite “wherein the user report comprises evidence of the at least one incident”, claims 5 and 19 recite “wherein the evidence comprises text message(s), photo, video, and/or other documentary evidence claims 8 and 22 recite “wherein one of said at least one contact is a default contact that is provided by the organization” and “wherein the default contact is always notified when the at least one incident occurs”, claims 10 and 24 recite “wherein the incident report comprises information on an alleged perpetrator of the at least one incident, information on the alleged target of the at least one incident, and/or a description of or other identifying information for the at least one incident”, claims 12 and 28 recite “wherein the organization comprises at least one of a school, university, company, business organization, or governmental entity”, claim 26 recites “wherein the communication session is initiated using the unique code and without information indicating an identity of the user” which further narrow or describe the information and/or data of the judicial exception and do not make the abstract idea(s) any less abstract.  Therefore, claims 2, 4-12, 14, 16, 18-28, and 30 recite the same abstract idea recited in claims 1, 15, and 31.  The dependent claims recite same additional limitations that further describe the computer components and additional limitations that are no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements does not provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1, 2, 4-10, 15, 16, 18-26, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferraro (2013/0159836) in view of Webb (2014/0040154) in further view of Lane (7,026,928).

With respect to claims 1, 15, and 31, Ferraro discloses a method, an apparatus, and a computer program (abstract: discloses an anonymous reporting system for use in reporting and following up on incidents, accidents, and the like.), comprising: 
prompting a user device, via an application or interface provided by at least one server, to provide identifying information comprising at least one of a user's last name, organization name, student/employee ID, or school or work e-mail (¶ 0095-0096, 0214: discloses the system hosts one or more or more software applications which provide a variety of functions to permit and manage anonymous incident reporting.  The reporter 
using the identifying information to automatically establish the user's account by retrieving previously stored information for the user's organization (¶ 0214: discloses the characters entered by the reporter may be searched against names in the database in order for the reporter to select the proper entity he/she desires to make an incident report on.);
Ferraro does not explicitly disclose the following limitations.
However, Webb is related to a system that anonymously receives information and/or data about criminal events and transmitting the information over the internet. (¶ 0007)
generating a unique code used to anonymously identify the user (¶ 0010, 0057: discloses generating a report text identification number.  The report text identification acts as the victim’s identification assuring complete anonymity for the victim.), 
securely storing the unique code (¶ 0010, 0057: discloses the identifier is stored in an online database.); 
linking the unique code to the user and providing the unique code to the user device (¶ 0066: discloses the system assigns the report text identifier to the victim and the victim/witness information is sent to the witness/victim logged into the system homepage.); 
receiving from the user device, by the at least one server comprising at least one processor and memory, a user report of at least one incident of illegal, unethical, harmful or other inappropriate conduct (¶ 0056: discloses when a victim logs on a series 
creating, by the at least one server, an incident report based on the received user report (¶ 0067: discloses each piecemeal block of data is retrieved and is assembled into a composite incident report.)
wherein the user report includes metadata comprising the unique code used to anonymously identify the user that the user report is received from (¶ 0010, 0057, 0066-0067: discloses the report text identification number…a composite incident report.  The report text identification acts as the victim’s identification assuring complete anonymity for the victim.), 
wherein the unique code allows the user report to be received and sent anonymously without providing information identifying an identity of the user (¶ 0010, 0057, 0066-0067: discloses the report text identification acts as the victim’s identification assuring complete anonymity for the victim.), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ferraro to include generating a unique code used to anonymously identify the user, securely storing the unique code, linking the unique code to the user and providing the unique code to the user device, receiving from the user device, by the at least one server comprising at least one processor and memory, a user report of at least one incident of illegal, unethical, harmful or other inappropriate conduct, creating, by the at least one server, an incident report based on the received user report, wherein the user report includes metadata comprising the unique code used to anonymously identify the user that the user report 
The combination of Ferraro and Webb does not explicitly disclose the following limitations.
However, Lane which is pertinent in art to Ferraro is relate to a personal security system for a mobile individual. (abstract)
receiving, by the at least one server, a panic or help indication initiated by the user (cols. 14:64-67 and 15:1-21: discloses receiving a distress reply which may refer to any response from a mobile individual communication device which indicates the safety or the mobile individual is uncertain. col. 5:41-45: discloses the security service system monitors the safety of an individual and notifies and communicates information to the responsive entity when the safety of the mobile individual is uncertain.); and 
in response to receiving the panic or help indication, automatically sending, by the at least one server, an alert to a security organization with a location of the user and their request for help. (cols. 14:64-67 and 15:1-21 and 16:6-28: discloses upon receipt of a distress reply the location information which represents the location of the user is communicated by the security service system to a responsive entity which may include any entity which is able to respond upon receipt of notification from the security service system. The distress reply may include a designated distress response code from the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Ferraro and Webb to include receiving a panic/help indication initiated by a user and automatically sending an alert to a security organization with a location of the user and their request for help, as disclosed by Lane to achieve the claimed invention.  As disclosed by Lane, the motivation for the combination would have been develop a method and system which monitors the safety of an individual and automatically contacts responsive personnel in an event in which the individual may be in danger. (col. 2:1-14)

With respect to claims 2 and 16, the combination of Ferro, Webb, and Lane discloses the method and apparatus, 
further comprising: configuring the application to properly work with the organization that the user is associated with. (¶ 0098-0100: discloses activating the application service which permits employees of the client organization to submit incident reports anonymously over the network through the reporter’s portal.)

With respect to claim 4 and 18, the combination of Ferro, Webb, and Lane discloses the method and apparatus, 
wherein the user report comprises evidence of the at least one incident. (¶ 0096: Ferraro discloses the incident report includes the location/date/time of the incident, a description of the incident, the incident details, etc.)

With respect to claims 5 and 19, the combination of Ferraro, Webb, and Lane discloses the method and apparatus, 
wherein the evidence comprises text message(s), photo, video, and/or other documentary evidence of the at least one incident. (¶ 0096: Ferraro discloses the incident report includes the location/date/time of the incident, a description of the incident, the incident details, etc.)

With respect to claims 6 and 20, the combination of Ferraro, Webb, and Lane discloses the method and apparatus, 
wherein the receiving further comprises receiving the user report from a mobile application or a browser application. (¶ 0096: Ferraro discloses the reporter accesses a website with a plurality of web pages or application services that are made available to the reporter for preparing and filing the incident report.)

With respect to claims 7 and 21, the combination of Ferraro, Webb, and Lane discloses the method and apparatus, further comprising receiving information for at least one contact to be added to a contact list that is notified when the at least one incident occurs. (¶ 0099, 0144: Ferraro discloses during enterprise setup the client organization specifies CPUs and desired notification levels.  For instance, the client organization may assign one or more individuals within the client organization to be CPUs and have certain roles or privileges in receiving and processing incident reports made in the anonymous reporting system.)

With respect to claims 8 and 22, the combination of Ferraro, Webb, and Lane discloses the method and apparatus, 
wherein one of said at least one contact is a default contact that is provided by the organization (Ferraro - ¶ 0099, 0144: discloses the client organization may assign an individual within the client organization for processing incident reports made in the anonymous reporting system.),
wherein the default contact is always notified when the at least one incident occurs. (Ferraro - ¶ 0099, 0144: discloses notification levels may be specified so that certain CPU receive electronic notifications of all activities related to a particular incident report.)

With respect to claims 9 and 23, the combination of Ferraro, Webb, and Lane discloses the method and apparatus, further comprising providing an alert of the at least one incident to the at least one contact stored in the contact list. (¶ 0146: Ferraro discloses having determined what persons should receive notification of the particular incident report, the system matches electronic notification content type to the transaction type, creates an electronic notification and transmits the notification to the individuals determined previously.)

With respect to claims 10 and 24, the combination of Ferraro, Webb, and Lane discloses the method and apparatus,


With respect to claims 12 and 28, the combination of Ferraro, Webb, and Lane discloses the method and apparatus, 
wherein the organization comprises at least one of a school, university, company, business organization, or governmental entity. (¶ 0094: Ferraro discloses a variety of client organizations also referred to as institutional participants, client participants, companies, governmental agencies, universities and the like.)

With respect to claim 25, the combination of Ferraro, Webb, and Lane discloses the apparatus according to claim 15, 
wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to: 
initiate a secure, anonymous, and two-way communication session between the user and an administrator of the server. (¶ 0094-0095: Ferraro discloses anonymous incident reporting and the reporters portal configured to receive and transmit data between the reporter and the administrator.)

With respect to claim 26, the combination of Ferraro, Webb, and Lane discloses the apparatus according to claim 25, 
wherein the communication session is initiated using the unique code and without information indicating an identity of the user. (See - Ferraro ¶ 0117)


13.	Claims 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferraro in view of Webb in view of Lane in further view of Rowe (2015/0234837).

With respect to claims 11 and 27, the combination of Ferraro, Webb, and Lane does not explicitly disclose the method and apparatus, 
However, Rowe is related to a system and method for reporting and tracking incidents. (¶ 0002)
wherein the receiving of the user report comprises receiving a report initiated directly from a photo album of a mobile device of the user, without launching the application on the mobile device. (¶ 0039: discloses the capture of an ongoing bullying incident may be initiated using a media capture device such as a camera or sound recorder provided on the reporting user’s device…the application may further prompt the user to provide additional details)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Ferraro, Webb, and Lane, to include wherein the receiving comprises receiving a report initiated 

14.	Claims 14 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferraro in view of Webb in view of Lane in further view of Kelley (2003/0065690).

With respect to claims 14 and 30, the combination of Ferraro, Webb, and Lane does not explicitly disclose the method and apparatus, further comprising: 
However, Kelley is related to a system that determines the regulatory requirements of a relevant industry, provides the resources for complying with the requirements, prepares reports, and electronically submits the reports to agencies having online capability. (abstract)
maintaining a library of state, federal, or other administrative regulatory agency compliance reporting requirements (¶ 0012: discloses the system library is maintained by an automated harvesting engine which updates the library with the latest statutory and regulatory information from all levels of government.) so that an administrator can automatically submit compliance reports to appropriate officials. (¶ 0008, 0010: discloses the system performs the calculations required to complete the regulatory filings and then populates the reporting forms with specific results unique to the user.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Ferraro, Webb, and Lane to include maintaining a library of state, federal, or other administrative regulatory agency compliance reporting requirements so that an administrator can automatically submit compliance reports to appropriate officials, as disclosed by Kelley to achieve the claimed invention.  As disclosed by Kelley, the motivation for the combination would have been to provide a comprehensive method for collecting and generating a report unique to the user data containing required compliance information. (¶ 0007)

Response to Arguments
15.	Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101

Applicant argues “First, as noted in MPEP § 2106.04, examiners should distinguish claims that recite an exception from claims that merely involve an exception, and should consider the claim as a whole when performing the Step 2A analysis. With respect to Step 2A, the Office Action seemed to take the position that the claimed invention falls within the certain methods of organizing human activity grouping of abstract ideas because the claims "are directed toward the abstract idea of managing user reporting of at least one incident of illegal, unethical, harmful or other appropriate conduct which encompasses 'managing personal behavior or relationships or interactions between people' including social activities, teaching, and following rules or instructions." See Office Action, page 3. By alleging that the claims merely recite "managing user reporting of at least one incident of illegal, unethical, harmful or other appropriate conduct," the Office Action failed to consider the claims as a whole by not considering the entire language and requirements of the claims.”  The Examiner respectfully disagrees.
As previously explained in the Non-Final Office Action, the Applicants’ Specification [¶ 0004-0005] emphasizes efforts by parents, school administrators, and businesses to curtail  cyber-bullying, harassment, or abuse, are frequently frustrated by the  reluctance of the victims to report such incidents, whether due to feelings of  helplessness or fear of retribution. What is needed is a system that empowers  the victim to respond quickly and forcefully against the offending party, and  simultaneously  notify  parents,  school   officials,  human  resources  departments, and police of the incident and the victim's response so as to  deter retribution. Since studies have shown that victims of cyber-bullying are less likely to report or respond to an incident with the passage of time, an  instant response/reporting capability is essential to the effectiveness of an  anti-bullying system. Similarly, victims or witnesses of unethical or illegal conduct occurring within a business or organization may be reluctant to come forward due to fear of retaliation or losing their job or position. Therefore, systems are also needed that allow victims, witnesses, or other interested  individuals to reliably and 
As such, the Specification supports the conclusion that the claims are directed to certain methods of organizing human activity because claim 1 recites “receiving a user report of at least one incident of illegal, unethical, harmful or other inappropriate conduct” and “receiving a panic or help indication initiated by the user” which involve a series of steps a user performs to submit an incident report or request for help.  These limitations can be reasonably characterized as managing personal behavior or interactions between people.   As discussed in MPEP 2106.04 (a)(2)(II) certain activity between a person an a computer may fall within the certain methods of organizing human activity grouping. 
	Claim 1 also recites the additional limitations of “prompting a user device, via an application or interface provided by at least one server, to provide identifying information comprising at least one of a user's last name, organization name, student/employee ID, or school or work e-mail; using the identifying information to automatically establish the user's account by retrieving previously stored information for the user's organization; generating a unique code used to anonymously identify the user, securely storing the unique code; linking the unique code to the user and providing the unique code to the user device; “creating, by the at least one server, an incident report based on the received user report, wherein the user report includes metadata comprising the unique code used to anonymously identify a the user that the user report is received from, wherein the unique code allows the user report to be received and sent anonymously without providing information identifying an identity of the user,”, “in response to 

Applicant further argues “However, it is respectfully submitted that the present claims recite more than mere routine and conventional functions, and that the claims are able to in combination to perform functions that are not merely generic and that provides improvements in computer- related technology. In particular, Applicants submit that, contrary to what is asserted in the Office Action, the present claims are not merely directed to "managing personal behavior or relationships or interactions between people" that falls within the "certain methods of organizing human activity." 
As will be discussed in detail below, Applicants submit that the present claims as a whole are not directed to certain methods of organizing human activity. Rather, the steps of the claims are directed to a novel and unconventional approach for anonymously communicating and receiving user reports of illegal or harmful incidents without any identifying information for the user, as well as receiving a panic indication that is automatically communicated to a security organization. The claims are not simply directed to managing personal behavior or interactions between people corresponding to certain methods of organizing human activity.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive because the remarks merely rely upon novelty this does not change the analysis issued in the previous Office Action.  The Examiner asserts MPEP 2106.05(I) discusses as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). For these reasons, the rejections under prong one of the analysis are maintained. 

Applicant further argues “For instance, the present claims recite that a server (including a processor and memory) prompts a user device to provide identifying information, uses the identifying information to automatically establish an account for the user, generates a unique code for anonymously identifying the user, securely stores the unique code, links the unique code to the user and provides the unique code to the device of the user, receives a user report of an incident of illegal, unethical, harmful or other inappropriate conduct, and creates an incident report based on the received user report that includes metadata comprising a unique code used to anonymously identify a user that the user report is received from, and that the unique code allows the user report to be received and sent anonymously without information identifying an identity of the user. Applicants submit that a server generating a unique code for anonymously identifying a user, securely storing the unique code, linking the unique code to the user and providing the unique code to the device of the user, receiving a user report that includes metadata including the unique code used to anonymously identify a user sending the user report and that allows the user report to be received and sent anonymously without information identifying an identity of the user are improvements to computer functionality and are not generic computer functions. For example, as a result of the claim steps, the server is able to anonymously communicate and receive user reports of illegal or harmful incidents without receiving or providing any information that identifies the user. As a result, the user is able to send and the server is able to receive their reports anonymously. This specific process of anonymous communication is not merely a method of organizing human activity. Rather, it constitutes an improvement to computer-related technology.”  The Examiner respectfully disagrees.
	The Examiner finds the remarks unpersuasive and asserts the remarks reproduce several limitations of the claimed invention and allege there is an improvement to the functioning of a computer or to any other technology or technical field. In the instant case, the recited “server” is use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) which does not integrate the judicial exception into a practical application or provide significantly more as discussed in MPEP 2106.05 (f)
any type of server, such as a web server, local service acting as a server which saves content such as web pages or images, e-mails, etc. locally, a remote cache server such as a dedicated network server, etc.]. 
Indeed, the server is an additional claim limitation that amounts only to the use of generic hardware to carry out the abstract idea. The presence of the server does not necessarily indicate a technical solution. Although, the server may be used to anonymously communicate and receive user reports of illegal or harmful incidents without receiving or providing any information that identifies the user these limitations are insufficient to integrate the recited judicial exception into a practical application.  At best these limitations recite the necessary data gathering, storage, and transmitting necessary to carry out the abstract idea. The remarks rely upon a generated unique code used to protect the identity of the reporting user.  The claim language does not provide any specific showing of what is inventive about the unique code or the technology used to generate and process it. As such, the unique code is an insufficient inventive concept. Rather than citing a specific way to solve a specific problem as in DDR, the asserted claims cite well known and conventional ways to allow generic communication for a victim using the internet to report an incident (See Applicant’s Specification, ¶ 0003-0005) using generic computer technology.  For these reasons, the rejections under 101 are being maintained.

Applicant further argues “Further, the present claims recite that the server can, when a panic indication is initiated by the user, automatically send an alert to a security organization with a location of the user and their request for help. Accordingly, embodiments of the claimed invention convert the user device, such as a smartphone or computer, into a safety device that is capable of securely and anonymously communicating a panic or help indication. As such, Applicants respectfully assert that the claims are directed to an improvement in computer functionality. Applicants note that the claim steps transform the server, computer or smartphone into special purpose machines that improve computer functionality. Applicant respectfully submits that the Federal Circuit in Enfish LLC v. Microsoft Corp. stressed that claims directed to improvements in computer-related technology are not abstract under part 1 of the Mayo test (See Enfish, No. 2015-1244, slip op. at 11). Upon review of the specification of the underlying patent, the court in Enfish indicated that the "claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements" (See Enfish, No. 2015-1244, slip op. at 15). The claims of the present application are directed to ways for a server receiving a report anonymously and without identifying a user of the device sending the report, and creating an incident report based thereon. Applicants therefore respectfully submit that the claims are not merely directed to certain methods of organizing human activity. Rather, the present claims achieve benefits to communications between a server and user device, which result in an improvement to computer-related technology.”  The Examiner respectfully disagrees.

It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept) and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).  For these reasons, the rejections under 101 are being maintained.

Applicant further argues “Furthermore, as held by the Federal Circuit in DDR Holdings (DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014)), specific technological modifications that solve a problem or improve the functioning of a known system generally produce patent-eligible subject matter. Specifically, the court in DDR Holdings upheld the patent eligibility of claims necessarily rooted in computer technology that overcome a problem specifically arising in the realm of computer networks. As in DDR Holdings, the present claims are not abstract at least because they are directed to a method and apparatus that overcome problems exhibited in anonymous communications including in wireless communications systems. As such, the present claims are rooted in computer technology and overcome a problem that arises in the realm of computer networks.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and maintains claims 1, 15, and 31 do not overcome a problem unique to the Internet as was the case in DDR Holdings.  Rather than citing a specific way to solve a specific problem as in DDR, the asserted claims cite well known and conventional ways to allow generic communication for a victim using the internet to report an incident (See Applicant’s Specification, ¶ 0003-0005) using generic computer technology.  For these reasons, the rejections under 101 are maintained.

Applicant further argues “For example, by performing the steps of generating a unique code for anonymously identifying a user, securely storing the unique code, linking the unique code to the user and providing the unique code to the device of the user, receiving a user report of harmful conduct, creating an incident report based on the user report that includes metadata with the unique code to anonymously identify the user, and automatically sending an alert to a security organization in response to receiving a panic indication, the present claims are not directed to an abstract idea for reasons similar to those described in Enfish ("Software can make non-abstract improvements to computer technology just as hardware improvements can." see Enfish, 822 F.3d at 1335). In this case, the solution provided by the present claims is a specific improvement to computer capabilities. The present claims provide benefits by altering the paradigm when it comes to a computer-implemented, secure, anonymous and two-way communication. According to the present claims, the invention includes, a server generating a unique code for anonymously identifying a user, linking the unique code to the user and providing the unique code to the device of the user, receiving a user report that includes metadata including the unique code used to anonymously identify a user sending the user report and that allows the user report to be received and sent anonymously without information identifying an identity of the user. The present claims do not just focus on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement limited to an inventive, technical means of achieving the result.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and maintains the server is an additional claim limitation that amounts only to the use of generic hardware to carry out the abstract idea. The presence of the server does not necessarily indicate a technical solution. Although, the server may be used to generate a unique code for anonymously identifying a user, link the unique code to the user and provide the unique code to the device of the user, receive a user report that includes metadata including the unique code used to anonymously identify a user sending the user report and that allows the user report to be received and sent anonymously without information identifying an identity of the user are insufficient limitation that do not integrate the recited judicial exception into a practical application.  At best these limitations recite the necessary data gathering, storage, and transmitting necessary to carry out the abstract idea. The 

Applicant further argues “Since such support is absent from the Office Action's assertion that the claimed elements are "routine" and/or "conventional", it is respectfully submitted that the elements of the present claims prior to the filing of the present application are not well-understood, routine or conventional. Therefore, it is further submitted that when evaluated individually and in combination, the elements of the claims do indeed amount to significantly more than the judicial exception under Step 2B of Alice. According to MPEP § 2106.07(a), a § 101 rejection "should identify any additional elements (specifically point to claim features/limitations/steps) recited in the claim beyond the identified judicial exception; and explain the reason(s) that the additional elements taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception identified in Step 2A." Thus, Applicants respectfully submit that the analysis under Step 2B was incomplete because it did not give consideration as to how the additional elements of the present claims were considered in combination, and that the rejection under 35 U.S.C. § 101 should be withdrawn.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts the Non-Final Office Action references the court decisions from MPEP 2106.05(d)(ii) including citing Symantec, OIP Techs, Alice, and Versata in support of the rejection. See pgs. 8-9. As such, the Examiner’s analysis in Step 2B was sufficient as the additional limitations in the claims do not supply an inventive concept.  Because the rejection correctly concludes the claimed invention is directed to a judicial exception and because Applicant does not identify any error in the analysis under Step 2B of the two-part analysis, the rejection of claims 1, 15, & 31 are being maintained.

With Respect to Rejections Under 35 USC 103
Applicant argues “Applicants respectfully submit that the combination of Ferraro, Webb and Lane does not disclose or suggest all of the elements of the present claims. For example, the combination of Ferraro, Webb and Lane fails to disclose or suggest, at least, "generating a unique code used to anonymously identify the user," "securely storing the unique code," and "linking the unique code to the user and providing the unique code to the user device," as recited in claims 1, 15 and 31. The Office Action took the position that Webb discloses the claimed unique code. See Office Action, page 12. However, Applicants submit that Webb does not disclose or suggest a unique code that is used to anonymously identify a user and/or that the unique code is linked to the user. Rather, Webb discloses an identification string that is generated for a particular report. In particular, Webb discloses that "[e]ach report is identified by a 'report text identification' number only. That report identification number becomes the victim's pseudo identification. But the identification number identifies the report and not the victim." See Webb, paragraph [0010]. However, Webb does not disclose a unique code that is used to anonymously identify a user and/or that the unique code is linked to the user, as recited in the present claims. Webb's "report text identification" number is used to identify a report, but is not a unique code used to anonymously identify a user. Indeed, Webb specifically states that "the identification number identifies the report and not the victim." Ferraro and Lane also do not disclose or suggest this aspect of the claims and, therefore, do not cure the deficiencies in Webb.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts based on the teachings of Webb reference in ¶ 0010, 0057, 0066 which discloses generating a report text identification number.  The report text identification acts as the victim’s identification assuring complete anonymity for the victim… the identifier is stored in an online database… the system assigns the report text identifier to the victim and the victim/witness information is sent to the witness/victim logged into the system homepage.  As such, under the broadest reasonable interpretation of the Webb reference the report text identification which represents the claimed unique code that is used to anonymously identify a user and/or that the unique code is linked to the user.  Therefore, the Examiner concludes that the report text identifier is used for the same purpose and is pertinent to the problem being solved by the Applicant because it acts as the victim’s identification assuring complete anonymity for the victim. Thus, contrary to Applicant’s assertion, Webb does not teach away from the claimed invention.
Applicant further argues “Furthermore, the combination of Ferraro, Webb and Lane fails to disclose or suggest, at least, "receiving, by the at least one server, a panic or help indication initiated by the user; and in response to receiving the panic or help indication, automatically sending, by the at least one server, an alert to a security organization with a location of the user and their request for help," as recited in claim 1 and the similar limitations recited in claims 15 and 31. The Office Action accurately acknowledged that Ferraro and Webb fail to disclose or suggest the above-noted elements of the claims. However, the Office Action cited Lane as allegedly curing the deficiencies in Ferraro and Webb. See Office Action, page 14. Applicants submit that Lane, like Ferraro and Webb, does not disclose or suggest a server receiving a panic or help indication initiated by the user and, in response to receiving the panic or help indication, automatically sending an alert to a security organization with a location of the user and their request for help. Lane discloses that, upon receiving a response other than a designated reply, a determination is made of whether the reply is a distress reply. Regardless of the type of distress reply received, security service system 10 may be adapted to stay in communication with mobile individual 12 until the communication link between the two entities is terminated. In this manner, mobile individual 12 may be able to communicate information regarding his or her situation to security service system 10 and, thereby, provide more information to responsive entity 16. Location information may be communicated to responsive entity 16. See Lane, column 14, line 56 - column 15, line 20. Accordingly, although Lane discloses the possibility of receiving a distress reply, Lane does not disclose or suggest that a server, in response to receiving a panic or help indication, automatically sends an alert to a security organization with both a location of the user and their request for help. Lane does not disclose or suggest such an automatic alert pursuant to receiving a panic/help indication from the user. Hence, Lane does not cure the deficiencies in Ferraro and Webb.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts based on the teachings of Lane reference which relates to a personal security system for a mobile individual (abstract).  In at least cols. 14:64-67 and 15:1-21, discloses receiving a distress reply which may refer to any response from a mobile individual communication device which indicates the safety or the mobile individual is uncertain. col. 5:41-45: discloses the security service system monitors the safety of an individual and notifies and communicates information to the responsive entity when the safety of the mobile individual is uncertain. In at least cols. 14:64-67 and 15:1-21 and 16:6-28, disclose upon receipt of a distress reply the location information the location of the user is communicated by the security service system to a responsive entity which may include any entity which is able to respond upon receipt of notification from the security service system. The distress reply may include a designated distress response code from the mobile individual directly communicating that help is needed which represents their request for help. As such, under the broadest reasonable interpretation of the Lane reference evidences the use of a security system which acts as a server that receives a distress reply and communicates the location of the user and request for help to a responsive entity was known in the prior art at the time of the invention.  Therefore, the Examiner concludes that the security system is used for the same purpose as the claimed server and is pertinent to the problem being solved by the Applicant because it 

Applicant further argues “Claims 2-14 and 16-30 are dependent upon claims 1 and 15, respectively. As such, claims 2-14 and 16-30 should also be allowed for at least their dependence upon claims 1 and 15, and for the specific limitations recited therein.”  The Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number: 2014/0258421, Pub. Date: Sep. 11, 2014, Inventor: Paul J. Langhorst, Abstract: A system and method for allowing two-way anonymous communication. A message is received by the system, and a unique user ID is created and associated with the sender's contact information. The message if forwarded to the appropriate administrative user, along with the user ID but not the sender's contact information. A response from the administrative user may then be routed back to the Thus, communication with possible without the parties knowing the identity of the other party.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629